      Case 3:17-cv-01165-B Document 56 Filed 10/23/18         Page 1 of 3 PageID 1402


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION


                                              §
MOISES AGUILAR, JR., et al.,                  § Civil Action No. 3:17-CV-01165-B
                                              §
              Plaintiffs,                     §
                                              §
v.                                            §        STIPULATION TO
                                              §    DISMISS ACTION WITH
                                              §           PREJUDICE
OCWEN LOAN SERVICING, LLC,                    §
                                              §
              Defendant.                      §


          Plaintiffs Moises Aguilar, Willie Bowden, Tamee Casey, Jose Castillo,
 Adrian Condarco, Sergio Contreras, Margaret Espinosa, Amanda Gonzales, Lynne
 Gribben, Ronald Hickman, Grant Jack, Charles Latunde, Mark Leeder, Olga
 Leeder, Billy Lock, Tzaddi Meis, Blair Odle, Barbara Pinilla, Jose Pinilla, Daniel
 Pizzuito, John Rodriquez, Laura Villalobos, Eric Wildberger, Mike Zamora
 (“Plaintiffs”) and Defendant, OCWEN LOAN SERVICING, LLC (“Defendant”)
 (jointly the “Parties”), hereby move this Honorable Court to dismiss the above-
 entitled action with prejudice. In support of this joint motion, the Parties state as
 follows:
 1.      The Parties have reached a settlement in this action;
 2.      The Parties to this litigation have jointly entered into this Stipulation;
 3.      Defendant, without acknowledging liability or wrongdoing, and Plaintiffs,
         without acknowledging liability or wrongdoing, have agreed to fully and
         completely settle this matter;
 4.      The Parties are to bear their own fees and costs;
     Case 3:17-cv-01165-B Document 56 Filed 10/23/18       Page 2 of 3 PageID 1403



5.      The settlement between Plaintiffs and Defendant is memorialized in a written
        settlement agreement, now fully executed by Plaintiffs and the Defendant;
        and
6.      The Parties agree that this Court may proceed to dismiss this action in its
        entirety with prejudice as to Plaintiffs’ individual claims, pursuant to Fed. R.
        Civ. P. 41(a)(1)(A)(ii).
7.      The Parties agree that this Court shall retain jurisdiction over this matter to
        enforce the settlement agreement.
         WHEREFORE, the Parties jointly move this Court to dismiss the above-
captioned action with prejudice.


Dated: October 23, 2018                  HYDE & SWIGART

                                         By:     /s Anthony Chester
                                                 Anthony P. Chester (P77933)
                                                 HYDE & SWIGART
                                                 120 South 6th Street, Suite 2050
                                                 Minneapolis, MN 55402
                                                 Telephone: (952) 225-5333
                                                 Email: tony@westcoastlitigation.com

 
Dated: October 23, 2018                  HUNTON ANDREWS KURTH LLP

                                         By:     /s Aliza Malouf
                                                 Aliza Malouf, Esq.
                                                 Hunton Andrews Kurth LLP
                                                 1445 Ross Avenue, Suite 3700
                                                 Dallas, TX 75202
                                                 Tel: 214.979.8229




                                            !2
    Case 3:17-cv-01165-B Document 56 Filed 10/23/18       Page 3 of 3 PageID 1404


                          CERTIFICATE OF SERVICE
 
       On October 23, 2018, I electronically submitted the foregoing document
with the clerk of court for the U.S. District Court, Northern District of Texas, using
the electronic case filing system of the court. I hereby certify that all parties were
served via electronic case filing, email, or by another manner authorized by
Federal Rule of Civil Procedure 5(b)(2) or the local rules.

                                                     By:/s/ Anthony P. Chester
                                                            Anthony P. Chester




                                          !3
